TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00066-CR


                              Roger Alexander Conant, Appellant

                                                 v.

                                  The State of Texas, Appellee


           FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
    NO. C-1-CR-14-213580, THE HONORABLE JOHN LIPSCOMBE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 24, 2017. On counsel’s

motions, the time for filing was extended to December 20, 2017. Appellant’s counsel has now

filed a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than February

20, 2018. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on February 6, 2018.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish